Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 4/9/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-9 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong U.S Patent No. 9,905,107. 
As to claim 1, Chong teaches a method of cloud-based fire protection, comprising: 
receiving, by a cloud platform (…Safety analysis platform 240 may be hosted by a cloud computing environment…, lines 37-38 column 4), data from one or more initiating devices (…Safety analysis platform 240 includes one or more devices or systems capable of receiving information and analyzing the information to generate a safety score. For example, safety analysis platform 240 may include a server that lines 27-33 column 4); 
storing the data in a persistent data storage of the cloud platform over a period of time (…The cloud computing environment may provide computation, software, data access, storage, etc. services that do not require end-user knowledge of a physical location and configuration of system(s) and/or device(s) that host safety analysis platform 240…, lines 38-42 column 4); 
applying machine learning to the data to build or adjust a predictive detection mode; processing, by computing resources of the cloud platform, the data using the predictive detection model to determine an existence of a safety event (…safety analysis platform 240 may generate the safety score based on applying a model, applying machine learning, applying artificial intelligence, or the like. For example, safety analysis platform 240 may receive a training set of data (e.g., known factors) that led to accidents, and may apply machine learning to the training set to identify factors and/or combinations of factors likely to cause an accident. Safety analysis platform 240 may then apply the model, as factors are received, to calculate a safety score representative of a likelihood of an accident. In some implementations, safety analysis platform 240 may continue to train the model when an accident occurs and/or when an incident is reported. In some implementations, safety analysis platform 240 may take into account thousands, millions, or more data points for the model, machine learning, artificial intelligence, or the like. Safety analysis platform 240 may analyze this large number of data points to determine combinations of factors that may lead to an accident…, lines 32-49 column 12); and 
transmitting, to at least one notification device, an event notification in response to the existence of the safety event (…The safety analysis platform may generate safety-related alerts based on the safety score. For example, as shown by reference number 140, the safety analysis platform may provide an alert to the workplace safety device, which may cause the workplace safety device to output a visual or auditory signal, such as a light or alarm. As another example, as shown by reference number 150, the safety analysis platform may provide an alert to a worker device (e.g., a smart phone, a smart watch, a smart band, or a pair of smart eyeglasses of a worker), which may cause the worker device to display a warning message to the user, such as a prompt to take a break or an instruction to leave an area…, lines 5-16 column 3). 
As to claim 2, Chong further teaches comparing the data against an event threshold or identifying a signal pattern of the data; and determining the existence of the safety event in response to the comparing or the identifying (…safety analysis platform 240 may provide an alert to workplace safety device 250. In some implementations, safety analysis platform 240 may provide an alert when the safety score satisfies a threshold…, lines 61-65 column 13). 
As to claim 3, Chong further teaches the one or more initiating devices communicate with the cloud platform over the Internet (Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections…, lines 42-45 column 3; …network 280 may include a cellular network (e.g., a long-term evolution (LTE) network, a 3G network, a code division multiple access (CDMA) network, etc.), a public land mobile network (PLMN), a local lines 6-16 column 6). 
As to claim 4, Chong further teaches the cloud platform communicates with the at least one notification device over the Internet (Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections…, lines 42-45 column 3; …network 280 may include a cellular network (e.g., a long-term evolution (LTE) network, a 3G network, a code division multiple access (CDMA) network, etc.), a public land mobile network (PLMN), a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), a personal area network (PAN), a telephone network (e.g., the Public Switched Telephone Network (PSTN)), a private network, an ad hoc network, an intranet, the Internet, a fiber optic-based network, a cloud computing network, a peer-to-peer network, or the like, and/or a combination of these or other types of networks…, lines 6-16 column 6). 
As to claim 5, Chong further teaches the at least one notification device comprises a remote annunciator (…the safety analysis platform may provide an alert to the workplace safety device, which may cause the workplace safety device to output a visual or auditory signal, such as a light or alarm. As another example, as shown by reference number 150, the safety analysis platform may provide an alert to a worker lines 7-21 column 3). 
As to claim 6, Chong further teaches the at least one notification device comprises a personal computer or a personal mobile device (…the safety analysis platform may provide an alert to the workplace safety device, which may cause the workplace safety device to output a visual or auditory signal, such as a light or alarm. As another example, as shown by reference number 150, the safety analysis platform may provide an alert to a worker device (e.g., a smart phone, a smart watch, a smart band, or a pair of smart eyeglasses of a worker), which may cause the worker device to display a warning message to the user, such as a prompt to take a break or an instruction to leave an area. As still another example, as shown by reference number 160, the safety analysis platform may provide an alert to a workplace device (e.g., a computer used by a supervisor), which may cause the workplace device to display safety related information for multiple workers, such as via a user interface…, lines 7-21 column 3). 
As to claim 7, Chong further teaches the event notification comprises at least one of an email, a text message, or a mobile push notification (…safety analysis platform 240 may provide the alert to cause worker device 260 to prompt the user (e.g., lines 19-29 column 14).
 As to claim 8, Chong further teaches the receiving of the data comprises receiving raw sensor data from the one or more initiating devices (…Environmental sensor 220 includes one or more devices capable of measuring an environmental condition associated with a workplace. For example, environmental sensor 220 may include a sensor that measures a level of a chemical substance in the surrounding environment, such as a carbon monoxide level, an oxygen level, or the like. As another example, environmental sensor 220 may include a sensor that measures a temperature level, a humidity level, a moisture level, a wind level, a smoke level, a radiation level, or the like. As yet another example, environmental sensor 220 may include a sensor that measures a speed, a velocity, an acceleration (e.g., a positive acceleration or a negative acceleration, or deceleration), an angular acceleration, a geographic location, a change in geographic location, an altitude, a force exerted on environmental sensor 220, an orientation of environmental sensor 220, a change in orientation of environmental sensor 220, or the like. As still another example, environmental sensor 220 may include a sensor that measures a time of day, an amount of light, a location of a worker in the workplace, or the like…, line 56 column 3 to line 8 column 4). 
As to claim 9, Chong further teaches the receiving of the data further comprises receiving processed data generated by processing the raw sensor data by the one or more initiating devices or by one or more hubs, routers, gateways, or a combination thereof, that couple the one or more initiating devices with the cloud platform (…safety analysis platform 240 may include a server that receives data from source device 210, environmental sensor 220, and/or physiological sensor 230, and analyzes the data to generate a safety score…, lines 30-33 column 4). 
As to claim 14, Chong further teaches the applying of the machine learning comprises applying to the data and to other data received from other devices configured in a different geographical or logical system than the one or more initiating devices (…Source device 210 includes one or more devices capable of obtaining and/or providing work information and/or external information, such as information associated with a weather forecast. For example, source device 210 may include a device that permits a worker or supervisor to input work information, such as a laptop computer, a desktop computer, a mobile device, or the like. Additionally, or alternatively, source device 210 may include a server (e.g., a web server) that stores information, such as weather information, or the like…, lines 46-55 column 3). 
As to claim 15, Chong further teaches extracting a pattern indicative of a type of fire (…environmental sensor 220 may include a sensor that measures a smoke level…, lines 62-64 column 3); and 
adjusting a fire event detection threshold of the predictive detection model based on the pattern (…safety analysis platform 240 may generate the safety score based on applying a model, applying machine learning, applying artificial intelligence, or lines 32-49 column 12). 
As to claim 16, Chong further teaches receiving, via an interface of the cloud platform, a user input indicating an invalidation of the safety event; and adjusting a corresponding event detection threshold in the predictive detection model in response to the invalidation (…safety analysis platform 240 may continue to train the model when an accident occurs and/or when an incident is reported. In some implementations, safety analysis platform 240 may take into account thousands, millions, or more data points for the model, machine learning, artificial intelligence, or the like. Safety analysis platform 240 may analyze this large number of data points to determine combinations of factors that may lead to an accident…, lines 42-49 column 12). 
As to claim 17, Chong further teaches the one or more initiating devices comprise one or more on premise fire protection devices (…environmental sensor 220 may include a sensor that measures a smoke level…, lines 62-64 column 3).
As to claim 18, note the discussion of claim 1 above. 
As to claim 19, note the discussions of claims 3-4 and 17 above. 
As to claim 20, note the discussion of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Li U.S Patent No. 11,196,798.
As to claim 10, Chong does not teach monitoring a connectivity of the one or more initiating devices and the at least one notification device with the cloud platform; and generating a lost connectivity indication when the connectivity is lost. 
Li teaches a system of sharing data between devices through a wireless network wherein the system monitors the connectivity of the devices and generating a lost connectivity indication when the connectivity is lost (…the first lines 42-54 column 27).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Chong reference to include the teachings of Li reference because by monitoring the connectivity, the system could notify a user the status of the connectivity, as disclosed by Li.
As to claim 11, Li further teaches the lost connectivity indication comprises one or more of an audible alarm, a visual alarm, a text message, or an email (…the first electronic device may further display a notification message on the touchscreen of the first electronic device, to notify the user that the first electronic device has automatically disabled the data sharing function because the first electronic device is disconnected from the wireless access point…, lines 49-54 column 27). Note the discussion of claim 10 above for the reason of combining references.
As to claim 12, Li further teaches determining the connectivity based on a regularity of reception of the data from the one or more initiating devices (…the first electronic device may further dynamically monitor a status of the connection lines 42-54 column 27).  Note the discussion of claim 10 above for the reason of combining references.
As to claim 13, Li further teaches determining the connectivity based on a periodic status report from the one or more initiating devices or from the at least one notification device (…the first electronic device may further dynamically monitor a status of the connection between the first electronic device and the wireless access point.  If the first electronic device detects that the connection between the first electronic device and the wireless access point is disconnected, the first electronic device may automatically disable the data sharing function, thereby reducing power consumption of the first electronic device. In addition, the first electronic device may further display a notification message on the touchscreen of the first electronic device, to notify the user that the first electronic device has automatically disabled the data sharing function because the first electronic device is disconnected from the wireless access point…, lines 42-54 column 27).  Note the discussion of claim 10 above for the reason of combining references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194